 
Exhibit 10.3
 
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR
THE SECURITIES LAWS OF ANY STATE, AND NEITHER THIS WARRANT NOR ANY SUCH SHARES
MAY BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM
UNDER SUCH ACT AND SUCH SECURITIES LAWS.
 
WARRANT
 
To Purchase Common Stock of
 
PW EAGLE, INC.
 
THIS IS TO CERTIFY that Corporate Property Associates 14 Incorporated
(“CPA®:14”) or registered assigns, is entitled upon the due exercise hereof at
any time during the Exercise Period (as hereinafter defined), to purchase
120,000 shares of Common Stock (subject to adjustment as provided herein) of PW
EAGLE, INC. a Minnesota corporation, at the Exercise Price (as hereinafter
defined) (such Exercise Price and the number of shares of Common Stock
purchasable hereunder being subject to adjustment as provided herein), and to
exercise the other rights, powers and privileges hereinafter provided, all on
the terms and subject to the conditions hereinafter set forth.
 
ARTICLE I
DEFINITIONS
 
The terms defined in this ARTICLE I, whenever used in this Warrant, shall have
the respective meanings hereinafter specified.
 
“Affiliate” of any Person means a Person which directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, the Company. The term “control,” as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Assignment” means the form of Assignment appearing at the end of this Warrant.
 
“Cashless Exercise Ratio” means a fraction, the numerator of which is the
difference between the Current Market Price per share of Common Stock on the
date of the exercise of this Warrant and the Exercise Price and the denominator
of which is the Current Market Price per share of Common Stock on the date of
the exercise of this Warrant.
 
“Class B Common Stock” means the Class B Common Stock, $.01 par value, of the
Company.



1



--------------------------------------------------------------------------------

 
“Closing Date” means February 28, 2002.
 
“Commission” means the Securities and Exchange Commission or any other Federal
agency from time to time administering the Securities Act.
 
“Common Stock” means any class of capital stock of the Company now or hereafter
authorized having the right to share in distributions either of earnings or
assets of the Company without limit as to amount or percentage.
 
“Company” means PW Eagle, Inc., a Minnesota corporation, and any successor
corporation.
 
“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities which are convertible into or exchangeable for, with or without
payment of additional consideration, additional shares of Common Stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event.
 
“Current Market Price”
 
(a) if such security is Publicly Traded as of the date of determination, the
price determined by computing the average, over a period consisting of the most
recent twenty-one (21) Business Days occurring on or prior to the date of
determination, of the applicable price set forth below (but excluding any trades
or quotations that re not bona fide, arm’s length transactions:)
 
(i) the average of the closing prices for such security on such Business Day on
all domestic securities exchanges on which such security may be listed, or
 
(ii) if there have been no sales on any such exchange on such Business Day, the
average of the highest bid and lowest asked prices on all such exchanges at the
end of such Business Day, or
 
(iii) if on any Business Day such security is not so listed, the average of the
representative bid and asked prices quoted on the Nasdaq National Market or
Nasdaq Small-Cap Market as of 4:00 P.M., New York time, on such Business Day, or
 
(iv) if on any Business Day such security is not quoted in the Nasdaq National
Market or Nasdaq Small-Cap Market, the average of the highest bid and lowest
asked prices on such Business Day in the domestic over-the-counter market as
reported by the National Quotation Bureau, Incorporated, or any similar
successor organization.
 
(b) if such security is not Publicly Traded as of the date of determination, (i)
in the case of the Common Stock, the Fair Value per share, determined in
accordance with the Valuation Procedure, and (ii) in the case of any other
security, the fair market value of one share or other applicable unit of such
security, determined in accordance with the procedure set forth in the
definition of “Fair Value”, except that if the Market Price of the Common Stock
is being determined for purposes of Section 4.3(c), such determination shall be
made in good faith by the Board exercising reasonable business judgment.



2



--------------------------------------------------------------------------------

 
“Default Rate” shall have the meaning set forth in the Lease.
 
“Equity Value” means the greater of (a) the Fair Value of the Company as a going
concern, less the aggregate liquidation preference of any preferred stock of the
Company then outstanding and (b) the Net Book Value of the Company.
 
“Exercise Period” means (subject to the provisions of Section 9.3 below) the
period commencing on the date here and terminating on February 28, 2022.
 
“Exercise Price” means $0.01 per share of Common Stock.
 
“Fair Value” means the fair value of the appropriate security, property, assets,
business or entity as determined by an opinion of an independent investment
banking firm or firms in accordance with the following procedure: In the case of
any event which gives rise to a requirement to determine “Fair Value” pursuant
to the provisions hereof, whether in connection with an adjustment to the
Exercise Price or otherwise, the Company shall be responsible for initiating the
process by which Fair Value shall be determined as promptly as practicable
following such event, and if the procedures contemplated in connection with
obtaining such opinion have not been complied with fully, then any such
determination of Fair Value for any purpose of this Warrant (and any such
resulting adjustment to the Exercise Price) shall be deemed to be preliminary
and subject to adjustment pending full compliance with such procedures. The
Company and the holder of this Warrant or Issued Warrant Shares (who, if more
than one, shall agree among themselves by a two-thirds majority) shall each
retain a separate independent investment banking firm (which firm, in either
case, may be the independent investment banking firm regularly retained by the
Company or any of such holders); provided, that the holder may, at its option,
elect to rely on the firm retained by the Company in lieu of retaining its own
firm. Such firms shall determine the fair value of the security, property,
assets, business or entity, as the case may be, in question and deliver their
opinion in writing to the Company and to such holder. If such firms cannot
jointly make such determination (or in the event that the holder has elected to
rely upon the firm retained by the Company and disagrees with the determination
made by such firm), then, unless otherwise directed by agreement of the Company
and a two-thirds majority of such holders, such firms (or firm), in their (or
its) sole discretion, shall choose another independent investment banking firm
of the Company or such holders, which firm shall make such determination and
render such an opinion. In either case the determination so made shall be
conclusive and binding on the Company and such holders. The fees and expenses of
any such determination made by the independent investment banking firm selected
by such independent banking firms (or firm) shall be borne by the Company.
 
“Initial Holder” means CPA®:14.
 
“Issuable Warrant Shares” means the number of shares of Common Stock issuable
from time to time upon exercise of this Warrant.
 
“Issued Warrant Shares” means any shares of Common Stock issued pursuant to this
Warrant.
 
“Lease” means the Agreement of Lease dated as of Closing Date, between PWE
(Multi) QRS 14-85, Inc. and the Company as the same may be amended from time to
time.



3



--------------------------------------------------------------------------------

 
“Notice of Exercise” means the a Notice of Exercise in the form appearing at the
end of this Warrant.
 
“Opinion of Counsel” means the opinion of counsel experienced in Securities Act
matters chosen by the holder of this Warrant or the holder of Issued Warrant
Shares, which counsel may be counsel to such holder.
 
“Other Securities” means any stock and other securities of the Company (other
than Common Stock, Convertible Securities or Stock Purchase Rights) or any other
Person which shall become subject to issue or sale upon the conversion or
exchange of any stock or other securities of the Company.
 
“Person” means any unincorporated organization, association, corporation,
individual, sole proprietorship, partnership, joint venture, trust institution,
entity, party or government (including any instrumentality, division, agency,
body or department thereof).
 
“Piggy-Back Shares” has the meaning set forth in Section 5.3.
 
“Publicly Traded” means, with respect to any security, that such security is (a)
listed on a domestic securities exchange, (b) quoted on Nasdaq Small-Cap Market
or (c) traded in the domestic over-the-counter market, which trades are reported
by the National Quotation Bureau, Incorporated.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.
 
“Stock Purchase Rights” means any warrants, options or other rights to subscribe
for, purchase or otherwise acquire any shares of Common Stock or any Convertible
Securities.
 
“Subdebt Registration Rights Agreement” means that certain Registration Rights
Agreement dated September 20, 1999 among the Company and the holders of the
Subdebt Warrant.
 
“Subdebt Warrant” means the Warrant Agreement dated as of September 20, 1999
among Company and the Initial Warrant Holders listed on Schedule I thereto for
the purchase of 1,940,542 shares of Common Stock.
 
“Subsidiary” means any corporation or association (a) more than 50% (by number
of votes) of the Voting Stock of which is at the time owned by the Company or by
one or more Subsidiaries or by the Company and one or more Subsidiaries, or any
other business entity in which the Company or one or more Subsidiaries or the
Company and one or more Subsidiaries owns more than a 50% interest either in the
profits or capital of such business entity or (b) whose net earnings, or
portions thereof, are consolidated with the net earnings of the Company and are
recorded on the books of the Company for financial reporting purposes in
accordance with generally accepted accounting principles.



4



--------------------------------------------------------------------------------

 
“Voting Stock” means securities of any class or series of a corporation or
association the holders of which are ordinarily, in the absence of
contingencies, entitled to participate in the election of a majority of the
directors or persons performing similar functions of such corporation or
association.
 
“Warrant” means this warrant dated as of the Closing Date issued to the Initial
Holder and all warrants issued upon the partial exercise, transfer or division
of or in substitution for any Warrant.
 
“Warrant Shares” means the Issuable Warrant Shares plus the Issued Warrant
Shares, but only during such time as certificates representing such shares of
this Warrant are required to bear the legend contained in section 5.8 hereof.
 
Whenever used in this Warrant, any noun or pronoun shall be deemed to include
both the singular and plural and to cover all genders, and the words “herein”,
“hereof”, and “hereunder” and words of similar import shall refer to this
instrument as a whole, including any amendments hereto.
 
ARTICLE II
EXERCISE OF WARRANT
 
2.1    Right to Exercise; Notice.
 
(a)    In General.    On the terms and subject to the conditions of this ARTICLE
II, the holder hereof shall have the right, at its option, to exercise this
Warrant in whole or in part at any time during the Exercise Period by delivery
to the Company of a Notice of Exercise duly executed by such holder specifying
the number of shares of Common Stock to be purchased.
 
(b)    Exercise in Connection With a Permitted Transfer.    If the holder of
this Warrant would at any time be entitled to make a transfer (including a
transfer pursuant to a registered public offering) of any Issuable Warrant
Shares if such shares were already issued, such holder shall have the right to
exercise this Warrant to the extent necessary to effect such transfer by
delivery to the Company of both a Notice of Transfer with respect to such
transfer as contemplated by ARTICLE V below and a Notice of Exercise duly
executed by such holder specifying the number of shares to be issued in
connection with such exercise.
 
2.2    Manner of Exercise; Issuance of Common Stock.    To exercise this
Warrant, the holder hereof shall deliver to the Company (a) a Notice of Exercise
duly executed by the holder hereof specifying the number of shares of Common
Stock to be purchased, (b) an amount equal to the aggregate Exercise Price for
all shares of Common Stock as to which this Warrant is then being exercised and
(c) this Warrant or (ii) in connection with the exercise of this Warrant without
the payment of the Exercise Price, deliver to the Company (a) a Notice of
Exercise duly executed by the holder hereof specifying the number of shares of
Common Stock for which this Warrant is being exercised and the number of shares
of Common Stock deliverable by the Company upon such exercise, which shall equal
the product of (x) the number of shares of Common Stock for which this Warrant
is being exercised and (y) the Cashless Exercise Ratio and (b) this Warrant. At
the option of the holder hereof, payment of the Exercise Price shall be



5



--------------------------------------------------------------------------------

 
made by (a) wire transfer of funds to an account in a bank located in the United
States designated by the Company for such purpose, (b) certified or official
bank check payable to the order of the Company and drawn on a member of the New
York Clearing House, or (c) by any combination of such methods.
 
Upon receipt of the required deliveries, the Company shall, as promptly as
practicable, and in any event within ten (10) business days thereafter, cause to
be issued and delivered to the holder hereof (or its nominee) or, subject to
ARTICLE V, the transferee designated in the Notice of Exercise, a certificate or
certificates representing shares of Common Stock equal in the aggregate to the
number of shares of Common Stock specified in the Notice of Exercise (but not
exceeding the maximum number of shares issuable upon exercise of this Warrant).
Such certificates shall be registered in the name of the holder hereof (or its
nominee) or in the name of such transferee, as the case may be.
 
If this Warrant is exercised in part, the Company shall, at the time of delivery
of such certificate or certificates, unless the Exercise Period has expired,
issue and deliver to the holder hereof or, subject to ARTICLE V, the transferee
so designated in the Notice of Exercise a new warrant evidencing the right of
the holder hereof or such transferee to purchase the aggregate number of shares
of Common Stock for which this Warrant shall not have been exercised, and this
Warrant shall be canceled.
 
2.3    Effectiveness of Exercise.    Unless otherwise requested by the holder
hereof, this Warrant shall be deemed to have been exercised and such certificate
or certificates shall be deemed to have been issued, and the holder or
transferee so designated in the Notice of Exercise shall be deemed to have
become a holder of record of such shares for all purposes, as of the close of
business on the date the Notice of Exercise, together with payment of the
Exercise Price and this Warrant, is received by the Company.
 
2.4    Fractional Shares.    The Company shall not issue fractional shares of
Common Stock or scrip representing fractional shares of Common Stock upon any
exercise of this Warrant. As to any fractional share of Common Stock which the
holder hereof would otherwise be entitled to purchase from the Company upon such
exercise, the Company shall purchase from the holder such fractional share at a
price equal to an amount calculated by multiplying such fractional share
(calculated to the nearest .001 of a share) by the Current Market Value
determined without regard to whether this Warrant or any Warrant Shares are then
subject to repurchase hereunder) calculated as of the date of the Notice of
Exercise. Payment of such amount shall be made at the time of delivery of any
certificate or certificates deliverable upon such exercise in cash or by check
payable to the order of the holder hereof or, subject to ARTICLE V, the
transferee designated in the Notice of Exercise, as the case may be.
 
2.5    Continued Validity.    A holder of shares of Common Stock issued upon the
exercise of this Warrant, in whole or in part, shall continue to be entitled to
all rights to which a holder of this Warrant is entitled pursuant to the
provisions of this Warrant, except such rights as their terms apply solely to
the holder of a Warrant. The Company will, at the time of any exercise of this
Warrant, upon the request of the holder of the shares of Common Stock issued
upon the exercise hereof, acknowledge in writing, in a form reasonably
satisfactory to such holder, its continuing obligation to afford to such holder
all rights to which such holder shall continue to be entitled after such
exercise in accordance with the provisions of this Warrant; provided, however,



6



--------------------------------------------------------------------------------

 
that if such holder shall fail to make any such request, such failure shall not
affect the continuing obligation of the Company to afford to such holder all
such rights.
 
ARTICLE III
REGISTRATION, TRANSFER AND EXCHANGE
 
3.1    Maintenance of Registration Books.    The Company shall keep at its
principal office which is currently 222 South Ninth Street, Suite 2880,
Minneapolis, Minnesota 55402, a register in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for or the
registration, transfer and exchange of this Warrant. The Company shall not at
any time except upon the dissolution, liquidation or winding up of the Company,
close such register so as to result in preventing or delaying the exercise or
transfer of this Warrant.
 
3.2    Transfer and Exchange.    Upon surrender for registration or transfer of
this Warrant at such office, the Company shall execute and deliver, subject to
ARTICLE V, in the name of the designated transferee or transferees, one or more
new Warrants representing the right to purchase a like aggregate number of
shares of Common Stock. At the option of the holder hereof, this Warrant may be
exchanged for other Warrants representing the right to purchase a like aggregate
number of shares of Common Stock upon surrender of this Warrant at such office.
Whenever this Warrant is so surrendered for exchange, the Company shall execute
and deliver the Warrants which the holder making the exchange is entitled to
receive.
 
Every Warrant presented or surrendered for registration of transfer or exchange
shall be accompanied by an Assignment duly executed by the holder thereof or its
attorney duly authorized in writing.
 
All Warrants issued upon any registration of transfer or exchange of Warrants
shall be the valid obligations of the Company, evidencing the same rights, and
entitled to the same benefits, as the Warrants surrendered upon such
registration of transfer or exchange.
 
3.3    Replacement.    Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and (a) in
the case of any such loss, theft or destruction upon delivery of indemnity
reasonably satisfactory to the Company in form and amount or (b) in the case of
any such mutilation, upon surrender of such Warrant for cancellation at the
principal office of the Company, the Company, at its expense, will execute and
deliver, in lieu thereof, a new Warrant.
 
3.4    Ownership.    The Company and any agent of the Company may treat the
Person in whose name this Warrant is registered on the register kept at the
principal office of the Company as the owner and holder thereof for all
purposes, notwithstanding any notice to the contrary, except that, if and when
this Warrant is properly assigned in blank, the Company may (but shall not be
obligated to) treat the bearer thereof as the owner of this Warrant for all
purposes, notwithstanding any notice to the contrary. This Warrant, if properly
assigned, may be exercised by a new holder without first having a new Warrant
issued.



7



--------------------------------------------------------------------------------

ARTICLE IV
ANTIDILUTION PROVISIONS
 
4.1    Adjustment of Number of Shares Purchasable.    Upon any adjustment of the
Exercise Price as provided in Section 4.2, the holder hereof shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares of Common Stock (calculated to the nearest 1/l00th of a share)
obtained by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock purchasable hereunder
immediately prior to such adjustment and dividing the product thereof by the
Exercise Price resulting from such adjustment.
 
4.2    Adjustment of Exercise Price.    In addition to any adjustment required
under the provisions of Section 10.4 below, the Exercise Price shall be subject
to adjustment from time to time as hereinafter set forth.
 
(a)    Stock Dividends, Subdivisions and Combinations.    In the event that the
Company subsequent to the Closing Date shall:
 
(i) declare a dividend upon, or make any distribution in respect of, any of its
stock, payable in Common Stock, Convertible Securities or Stock Purchase Rights,
or
 
(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, or
 
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock,
 
then the Exercise Price shall be adjusted to that price determined by
multiplying the Exercise Price per share of Common Stock immediately prior to
such event by a fraction (A) the numerator of which shall be the total number of
outstanding shares of Common Stock of the Company immediately prior to such
event, and (B) the denominator of which shall be the total number of outstanding
shares of Common Stock of the Company immediately after such event, in each case
treating as outstanding all shares of Common Stock issuable upon conversions or
exchanges of Convertible Securities and exercises of Stock Purchase Rights.
 
(b)    Issuance of Additional Shares of Common Stock.    In case the Company
shall issue or sell any shares of Common Stock after the Closing Date for a
consideration less than the greatest of (i) the Exercise Price per share then in
effect (other than as permitted under Section 4.2(o) below), or (ii) the Current
Market Price, the Exercise Price upon each such issuance or sale shall be
adjusted to the lowest price calculated pursuant to clauses (i) and (ii) of this
Subsection (b) and shall be determined by:
 
(i) dividing (A) an amount equal to the sum of (1) the number of shares of
Common Stock outstanding immediately prior to such issue or sale multiplied by
the then existing Exercise Price plus (2) the aggregate consideration, if any,
received by the Company upon such issue or sale, by (B) the total number of
shares of Common Stock outstanding immediately after such issue or sale; or



8



--------------------------------------------------------------------------------

 
(ii) multiplying the then existing Exercise Price by a fraction the numerator of
which is (A) the sum of (1) the number of shares of Common Stock outstanding
immediately prior to such issue or sale multiplied by the Current Market Price
per share of Common Stock immediately prior to such issue or sale plus (2) the
consideration received by the Company upon such issue or sale, divided by (B)
the total number of shares of Common Stock outstanding immediately after such
issue or sale and the denominator of which shall be the Current Market Price per
share of Common Stock immediately prior to such issue or sale.
 
For purposes of this subsection (b), the date as of which the Current Market
Price per share of Common Stock shall be computed shall be the last day of the
most recently completed fiscal period of the Company for which financial
statements have been delivered pursuant to ARTICLE IX prior to which the Company
shall first (i) enter into a firm contract for the issuance of such shares or
(ii) issue such shares.
 
The provisions of this Subsection (b) shall not apply to any additional shares
of Common Stock which are distributed to holders of Common Stock pursuant to a
stock dividend or subdivision for which an adjustment is provided for under
Subsection (a) of this Section 4.2. No adjustment of the Exercise Price shall be
made under this Subsection upon the issuance of any additional shares of Common
Stock which are issued pursuant to the exercise of any Stock Purchase Rights or
pursuant to the conversion or exchange of any Convertible Securities to the
extent that such adjustment shall previously have been made upon the issuance of
such Stock Purchase Rights or Convertible Securities pursuant to Subsection (a),
(c) or (d) of this Section 4.2.
 
(c)    Issuance of Stock Purchase Rights.    In case the Company shall issue or
sell any Stock Purchase Rights and the consideration per share or which
additional shares of Common Stock may at any time thereafter be issuable upon
exercise thereof (or, in the case of Stock Purchase Rights exercisable for the
purchase of Convertible Securities, upon the subsequent conversion or exchange
of such Convertible Securities) shall be less than the greatest of (i) the
Exercise Price per share then in effect or (ii) the Current Market Price per
share, the Exercise Price shall be adjusted as provided in subsection (b) of
this Section 4.2 on the basis that (1) the maximum number of additional shares
of Common Stock issuable upon exercise of such Stock Purchase Rights (or upon
conversion or exchange of such Convertible Securities following such exercise)
shall be deemed to have been issued as of the date of the determination of the
Exercise Price, Current Market Price, as hereinafter provided, and (ii) the
aggregate consideration received for such additional shares of Common Stock
shall be deemed to be the minimum consideration received and receivable by the
Company in connection with the issuance and exercise of such Stock Purchase
Rights (or upon conversion or exchange of such Convertible Securities). For the
purposes of this Subsection, (i) the date as of which the Exercise Price shall
be computed shall be the earlier of (A) the date on which the Company shall
enter into a firm contract for the issuance of such Stock Purchase Rights, or
(B) the date of actual issuance of such Stock Purchase Rights, and (ii) the date
as of which the Current Market Price per share of Common Stock shall be computed
shall be the last day of the most recently completed fiscal period of the
Company for which financial statements have been delivered pursuant to ARTICLE
IX prior to the earlier of the dates determined pursuant to (A) and (B) above.
 
(d)    Issuance of Convertible Securities.    In case the Company shall issue or
sell any Convertible Securities and the consideration per share for which
additional shares of



9



--------------------------------------------------------------------------------

 
Common Stock may at any time thereafter be issuable pursuant to the terms of
such Convertible Securities shall be less than the greatest of (i) the Exercise
Price per share then in effect, or (ii) the Current Market Price per share, the
Exercise Price shall be adjusted as provided in Subsection (b) of this Section
4.2 on the basis that (i) the maximum number of additional shares of Common
Stock necessary to effect the conversion or exchange of all such Convertible
Securities shall be deemed to have been issued as of the date for the
determination of the Exercise Price, or Current Market Price, as hereinafter
provided, and (ii) the aggregate consideration received for such additional
shares of Common Stock shall be deemed to be equal to the minimum consideration
received and receivable by the Company in connection with the issuance and
exercise of such Convertible Securities. For the purposes of this Subsection,
(i) the date as of which the Exercise Price per share shall be computed shall be
the earlier of (A) the date on which the Company shall enter into a firm
contract for the issuance of such Convertible Securities, or (B) the date of
actual issuance of such Convertible Securities, and (ii) the date as of which
the Current Market Price per share of Common Stock shall be computed shall be
the last day of the most recently completed fiscal period of the Company for
which financial statements have been delivered pursuant to ARTICLE IX prior to
the earlier of the dates determined pursuant to (A) and (B) above. No adjustment
of the Exercise Price shall be made under this Subsection upon the issuance of
any Convertible Securities which are issued pursuant to the exercise of any
Stock Purchase Rights, if an adjustment shall previously have been made upon the
issuance of such Stock Purchase Rights pursuant to Subsection (c) of this
Section 4.2.
 
(e)    Minimum Adjustment.    In the event any adjustment of the Exercise Price
pursuant to this Section 4.2 shall result in an adjustment of less than $.001
per share of Common Stock, no such adjustment shall be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which together with any adjustments so
carried forward, shall amount to $.001 or more per share of Common Stock;
provided, however, that upon any adjustment of the Exercise Price resulting from
(i) the declaration of a dividend upon, or the making of any distribution in
respect of, any stock of the Company payable in Common Stock or Convertible
Securities or (ii) the reclassification by subdivision, combination or
otherwise, of the Common Stock into a greater or smaller number of shares, the
foregoing figure of $.001 per share (or such figure last adjusted) shall be
proportionately adjusted and provided, further upon the exercise of this
Warrant, the Company shall make all necessary adjustments (to the nearest .001
of a cent) not theretofore made to the Exercise Price up to and including the
date upon which this Warrant is exercised.
 
(f)    Readjustment of Exercise Price.    In the event (i) the purchase price
payable for any Stock Purchase Rights or Convertible Securities referred to in
Subsection (c) or (d) above, (ii) the additional consideration, if any, payable
upon exercise of such Stock Purchase Rights or upon the conversion or exchange
of such Convertible Securities or (iii) the rate at which any Convertible
Securities above are convertible into or exchangeable for additional shares of
Common Stock shall change, the Exercise Price in effect at the time of such
event shall forthwith be readjusted to the Exercise Price which would have been
in effect at such time had such Stock Purchase Rights or Convertible Securities
provided for such changed purchase price, additional consideration or conversion
rate, as the case may be, at the time initially granted, issued or sold. On the
expiration of any such Stock Purchase Rights not exercised or of any such right
to convert or exchange under such Convertible Securities not exercised, the
Exercise Price then in effect hereunder shall forthwith be increased to the
Exercise Price which would have been in effect at the time of such expiration or
termination had such Stock Purchase Rights



10



--------------------------------------------------------------------------------

 
or Convertible Securities never been issued. No readjustment of the Exercise
Price pursuant to this Subsection (f) shall have the effect of increasing the
Exercise Price by an amount in excess of the adjustment originally made to the
Exercise Price in respect of the issue, sale or grant of the applicable Stock
Purchase Rights or Convertible Securities.
 
(g)    Reorganization, Reclassification or Recapitalization of Company.    In
case of any capital reorganization or reclassification or recapitalization of
the capital stock of the Company (other than in the cases referred to in
Subsection (a) of this Section 4.2), or in case of the consolidation or merger
of the Company with or into another corporation, or in case of the sale or
transfer of the property of the Company as an entirety or substantially as an
entirety, there shall thereafter be deliverable upon the exercise of this
Warrant or any portion thereof (in lieu of or in addition to the number of
shares of Common Stock theretofore deliverable, as appropriate) the number of
shares of stock or other securities or property to which the holder of the
number of shares of Common Stock which would otherwise have been deliverable
upon the exercise of this Warrant or any portion thereof at the time would have
been entitled upon such capital reorganization or reclassification of capital
stock, consolidation, merger or sale, and at the same aggregate Exercise Price.
 
Prior to and as a condition of the consummation of any transaction described in
the preceding sentence, the Company shall make equitable, written adjustments in
the application of the provisions herein set forth satisfactory to the holders
of Warrants entitled to purchase not less than 66 2/3% of the Issuable Warrant
Shares at such time with respect to the rights and interests of holders of
Warrants so that the provisions set forth herein shall thereafter be applicable,
as nearly as possible in relation to any shares of stock or other Securities or
other property thereafter deliverable upon exercise of this Warrant. Any such
adjustment shall be made by and set forth in a supplemental agreement between
the Company and/or the successor entity, as applicable, which agreement shall
bind each such entity, shall be accompanied by an Opinion of Counsel as to the
enforceability of such agreement and shall be approved by the holders of
Warrants entitled to purchase not less than 66 2/3% of the shares of Common
Stock issuable upon the exercise thereof.
 
(h)    Dilution in Case of Other Securities.    In case any Other Securities
shall be issued or sold or shall become subject to issuance or sale upon the
conversion or exchange of any stock (or other securities) of the Company (or any
issuer of Other Securities or any other Person referred to in Subsection (g)) or
becomes subject to subscription, purchase or other acquisition pursuant to any
options or rights issued or granted by the Company (or by any such other issuer
or Person) for a consideration such as to dilute, within the standards
established in the other provisions of this ARTICLE IV, the purchase rights
granted by this Warrant, then, and in each such case, the computations,
adjustments and readjustments provided for in this ARTICLE IV with respect to
the Exercise Price shall be made as nearly as possible in the manner so provided
and applied to determine the amount of Other Securities from time to time
receivable upon the exercise of this Warrant, so as to protect the holders of
the Warrant against the effect of such dilution.
 
(i)    Other Dilutive Events.    If at any time or from time to time the Company
shall take any action affecting its Common Stock, other than any action
otherwise described in this ARTICLE IV, then the number of Issuable Warrant
Shares upon exercise of this Warrant shall be adjusted in such manner and at
such time as the Board shall in good faith determine (such



11



--------------------------------------------------------------------------------

 
determination to be reasonably acceptable to holders of 66 2/3% of the Issuable
Warrant Shares) to be equitable in the circumstances, but no such adjustment
shall decrease the number of Issuable Warrant Shares upon exercise of this
Warrant.
 
(j)    Determination of Consideration.    For purposes of this ARTICLE IV, the
consideration received or receivable by the Company for the issuance, sale,
grant or assumption of additional shares of Common Stock, Stock Purchase Rights
or Convertible Securities, irrespective of the accounting treatment of such
consideration, shall be valued as follows:
 
(1)    Cash Payment.    In the case of cash, the net amount received by the
Company after deduction of any accrued interest, dividends or any expenses paid
or incurred or any underwriting commissions or concessions paid or allowed by
the Company.
 
(2)    Securities or Other Property.    In the case of securities or other
property, at the lesser of (i) the Current Market Price of the security for
which such consideration was received, and (ii) the Fair Value of such
consideration (in both cases as of the date immediately preceding the issuance,
sale or grant in question).
 
(3)    Allocation Related to Common Stock.    In the event additional shares of
Common Stock are issued or sold together with other securities or other assets
of the Company for a consideration which covers both, the consideration received
(computed as provided in (1) and (2) above) shall be allocable to such
additional shares of Common Stock as determined in good faith by the Board of
Directors of the Company.
 
(4)    Allocation Related to Stock Purchase Rights and Convertible
Securities.    In case any Stock Purchase Rights or Convertible Securities shall
be issued or sold together with other securities or other assets of the Company,
together comprising one integral transaction in which no specific consideration
is allocated to the Stock Purchase Rights or Convertible Securities, such Stock
Purchase Rights or Convertible Securities shall be deemed to have been issued
without consideration.
 
(5)    Dividends in Securities.    In case the Company shall declare a dividend
or make any other distribution upon any stock of the Company (other than Common
Stock) payable in either case in Common Stock, Convertible Securities or Stock
Purchase Rights, such Common Stock, Convertible Securities or Stock Purchase
Rights, as the case may be, issuable in payment of such dividend or distribution
shall be deemed to have been issued or sold without consideration.
 
(6)    Stock Purchase Rights and Convertible Securities.    The consideration
for which shares of Common Stock shall be deemed to be issued upon the issuance
of any Stock Purchase Rights or Convertible Securities shall be determined by
dividing (i) the total consideration, if any, received or receivable by the
Company as consideration for the granting of such Stock Purchase Rights or the
issuance of such Convertible Securities, plus the minimum aggregate amount of
additional consideration payable to the Company upon the exercise of such Stock
Purchase Rights, or, in the case of such Convertible Securities, the minimum
aggregate amount of additional consideration, if any, payable upon the
conversion or exchange thereof, in each case after deducting any accrued
interest, dividends, or any expenses paid or incurred or any underwriting
commissions or concessions paid or allowed by the Company; (ii) the



12



--------------------------------------------------------------------------------

 
maximum number of shares of Common Stock issuable upon the exercise of such
Stock Purchase Rights or upon the conversion or exchange of all such Convertible
Securities.
 
(7)    Merger, Consolidation or Sale of Assets.    In case any shares of Common
Stock or Convertible Securities or any Stock Purchase Rights shall be issued in
connection with any merger or consolidation in which the Company is the
surviving corporation, the amount of consideration therefor shall be deemed to
be the Fair Value of such portion of the assets and business of the
non-surviving corporation as shall be attributable to such Common Stock,
Convertible Securities or Stock Purchase Rights, as the case may be. In the
event of any merger or consolidation of the Company in which the Company is not
the surviving corporation or in the event of any sale of all or substantially
all of the assets of the Company for stock or other securities of any
corporation, the Company shall be deemed to have issued a number of shares of
its Common Stock for stock or securities of the other corporation computed on
the basis of the actual exchange ratio on which the transaction was predicated
and for a consideration equal to the Fair Value on the date of such transaction
of such stock or securities of the other corporation, and if any such
calculation results in adjustment of the Exercise Price, the determination of
this number of shares of Common Stock issuable upon exercise of this Warrant
immediately prior to such merger, consolidation or sale, for the purposes of
Subsection (g) above, shall be made after giving effect to such adjustment of
the Exercise Price.
 
(k)    Record Date.    In case the Company shall take a record of the holders of
the Common Stock for the purpose of entitling them (i) to receive dividends or
other distributions payable in Common Stock or in Convertible Securities or (ii)
to subscribe for or purchase Common Stock or Convertible Securities, then all
references in this ARTICLE IV to the date of the issue or sale of the shares of
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be, shall be deemed to
be references to such record date.
 
(l)    Shares Outstanding.    The number of shares of Common Stock deemed to be
outstanding at any given time shall not include (i) shares of Common Stock in
the treasury of the Company or any wholly-owned subsidiary and (ii) any of the
Issuable Warrant Shares or the Issued Warrant Shares.
 
(m)    Maximum Exercise Price.    At no time shall the Exercise Price per share
of Common Stock exceed the amount set forth in the first paragraph of the
Preamble of this Warrant except as provided in Subsection (a) or (g) of this
Section 4.2.
 
(n)    Application.    Except as otherwise provided herein, all Subsections of
this Section 4.2 are intended to operate independently of one another. If an
event occurs that requires the application of more than one Subsection, all
applicable Subsections shall be given independent effect.
 
(o)    No Adjustments under Certain Circumstances.    Anything herein to the
contrary notwithstanding, the Company shall not be required to make any
adjustment of the Exercise Price in the case of:



13



--------------------------------------------------------------------------------

 
(i) the issuance of shares of Common Stock upon the exercise in whole or part of
this Warrant;
 
(ii) the issuance of shares of Common Stock pursuant to a rights offering or
which the holder hereof elects to participate under the provisions of Section
4.3;
 
(iii) the issuance of shares of Common Stock upon the exercise of the Subdebt
Warrant;
 
(iv) the issuance of Common Stock or options to purchase Common Stock issued to
employees, officers or directors of the Company or any subsidiary, or the
issuance of Common Stock upon the exercise of any such options, so long as the
issuance of such Common Stock or options to purchase Common Stock have been
approved or ratified by the Company’s shareholders;
 
(v) the issuance of shares of Common Stock upon conversion of the Class B Common
Stock; and
 
(vi) securities issued upon exercise of options issued and outstanding under the
Company’s 1997 Stock Option Plan, 1991 Stock Option Plan, Nonqualified Stock
Option Plan and 1997 Stock Option Plan, or any successor plans thereto so long
as such plans have been approved by the Company’s shareholders.
 
4.3    Rights Offering.    In the event the Company shall effect an offering of
Common Stock pro rata among its stockholders, the holder hereof shall be
entitled, at its option, to elect to participate in each and every such offering
as if this Warrant had been exercised and such were, at the time of any such
rights offering, then a holder of that number of shares of Common Stock to which
such holder is then entitled on the exercise hereof.
 
4.4    Certificates and Notices.
 
(a)    Adjustments to Exercise Price.    Upon any adjustment under this ARTICLE
IV of the number of shares of Common Stock purchasable upon exercise of this
Warrant or of the Exercise Price, a certificate, signed (i) by the President or
a Vice President and by the Treasurer or an Assistant Treasurer or the Secretary
or an Assistant Secretary of the Company, or (ii) by any independent firm of
certified public accountants of recognized national standing selected by, and at
the expense of, the Company, setting forth in reasonable detail the events
requiring the adjustment and the method by which such adjustment was calculated,
shall be mailed to the holder of this Warrant specifying the adjusted Exercise
Price and the number of shares of Common Stock purchasable upon exercise of such
holder’s Warrant after giving effect to such adjustment.
 
The certificate of any independent firm of certified public accountants of
recognized national standing selected by the Board of Directors of the Company
shall be conclusive evidence of the correctness of any computation made under
ARTICLE IV, absent manifest error.



14



--------------------------------------------------------------------------------

 
(b)    Extraordinary Corporate Events.    In case the Company after the date
hereof shall propose to (i) pay any dividend payable in stock to the holders of
shares of Common Stock or to make any other Distribution to the holders of
shares of Common Stock, (ii) offer to the holders of shares of Common Stock
rights to subscribe for or purchase any additional shares of any class of stock
or any other rights or options or (iii) effect any reclassification of the
Common Stock (other than a reclassification involving merely the subdivision or
combination of outstanding shares of Common Stock), or any capital
reorganization or any consolidation or merger (other than a merger in which no
distribution of securities or other property is to be made to holders of shares
of Common Stock), or any sale, transfer or other disposition of its property,
assets and business as an entirety or substantially as an entirety, or the
liquidation, dissolution or winding up of the Company, then, in each such case,
the Company shall mail to the holder of this Warrant notice of such proposed
action, which shall specify the date on which the stock transfer books of the
Company shall close, or a record shall be taken, for determining the holders of
Common Stock entitled to receive such stock dividends or other Distribution or
such rights or options, or the date on which such reclassification,
reorganization, consolidation, merger, sale, transfer, other disposition,
liquidation, dissolution or winding up shall take place or commence, as the case
may be, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to receive securities or other property deliverable
upon such action, if any such date is to be fixed. Such notice shall be mailed
in the case of any action covered by clause (i) or (ii) above at least 10 days
prior to the record date for determining holders of Common Stock for purposes of
receiving such payment or offer, or in the case of any action covered by clause
(iii) above at least thirty (30) days prior to the date upon which such action
takes place and ten (10) days prior to any record date to determine holders of
Common Stock entitled to receive such securities or other property.
 
(c)    Effect of Failure.    Failure to file any certificate or notice or to
mail any notice, or any defect in any certificate or notice pursuant to this
Section 4.4 shall not affect the legality or validity of the adjustment of the
Exercise Price or the number of shares purchasable upon exercise of this
Warrant, or any transaction giving rise thereto.
 
ARTICLE V
RESTRICTIONS ON TRANSFER
 
Neither this Warrant nor any Issued Warrant Shares shall be transferable except
(a) to an Affiliate of the holder hereof, (b) to a successor corporation to the
holder hereof as a result of a merger or consolidation with, or sale of all or
substantially all of the assets of, the holder hereof, (c) as is or may be
required by the holder hereof to comply with any Federal or state law or any
rule or regulation of any governmental or public body or authority, (d) on 30
days prior written notice to the Company for a period of 90 days immediately
following the date of such notice, to any other Person if following such
transfer the amount of Voting Stock of the Company (including any Voting Stock
issuable pursuant to any warrants, options, convertible securities or other
rights held by such Person and its Affiliates does not exceed 5% of the
Company’s then outstanding Voting Stock, or (e) pursuant to the exercise of the
Put Option contained in Section 7.1.
 
Any notice given by the holder hereof or of any Issued Warrant Shares pursuant
to Subsection (d) of the first paragraph of this ARTICLE V shall contain (i) the
name and



15



--------------------------------------------------------------------------------

 
address of the proposed bona fide purchaser, (ii) the proposed purchase price
for this Warrant or portion hereof or Issued Warrant Shares proposed to be sold
(“Proposed Purchase Price”), (iii) the portion of this Warrant or the number of
Issued Warrant Shares proposed to be sold and (iv) a brief description of such
proposed transfer.
 
The conditions contained in the following sections of this ARTICLE V are
intended to ensure compliance with the Securi­ties Act in respect of the
transfer of this Warrant or Issued Warrant Shares. Reference in this ARTICLE V
to Issued Warrant Shares includes Issued Warrant Shares theretofore issued upon
the exercise of this Warrant or otherwise which are then evidenced by
certificates required to bear the legend set forth in Section 5.8.
 
5.1    Notice of Proposed Transfer; Registration Not Required.    The holder
hereof or the holder of any Issued Warrant Shares bearing the legend set forth
in Section 5.8, by acceptance hereof or thereof, agrees to give written notice
to the Company, prior to any transfer of this Warrant (other than transfers
referred to in Subsection (e) of the first paragraph of this ARTICLE V) such
Issued Warrant Shares or any portion hereof or thereof, of its intention to make
such transfer as required by the preamble of this ARTICLE V.
 
Such holder shall request an Opinion of Counsel (which shall be rendered by
counsel reasonably acceptable to the Company) that the proposed transfer may be
effected without registration or qualification under any federal or state
securities or blue sky law. Counsel shall, as promptly as practicable, notify
the Company and the holder of such opinion and of the terms and conditions, if
any, to be observed in such transfer, whereupon the holder shall be entitled to
transfer this Warrant or such Issued Warrant Shares (or portion thereof) in
accordance with the terms of the notice delivered to the Company. In the event
this Warrant shall be exercised as an incident to such transfer, such exercise
shall relate back and for all purposes of this Warrant be deemed to have
occurred as of the date of such notice regardless of delays incurred by reason
of the provisions of this ARTICLE V which may result in the actual exercise on
any later date.
 
5.2    Required Registration and Qualification.    If (i) the Opinion of Counsel
states that the proposed transfer described in the notice given pursuant to
Section 5.1 may not be effected without registration or qualification under the
Securities Act and the securities or blue sky laws of any jurisdiction where the
proposed transfer occurs or may be deemed to occur, or (ii) the holder hereof or
holder of Issued Warrant Shares so elects, such Person shall have the right to
request the Company to use its best efforts to effect any such registration or
qualification of the applicable Warrant Shares; provided, however, the Company
shall not be required to use its best efforts (i) until the Warrant Shares have
been exercised and on not more than one occasion for all Warrants or Issued
Warrant Shares pursuant to this Section 5.2 or (ii) if the Company shall so
request, for a period not to exceed nine months immediately following the date a
public offering of the Common Stock (pursuant to an effective registration
statement under the Securities Act) is commenced; provided, further, if in the
opinion of an independent investment banking firm such registration or
qualification would, if not deferred, materially and adversely affect a proposed
business or financial transaction of substantial importance to the Company’s
financial condition (other than an underwritten public offering of its
securities), the Company may defer such registration or qualification for a
single period (specified in such notice) of not more than 90 days. Such request
by a holder hereof or a holder of Issued Warrant Shares shall be in writing and
shall specify the number of shares to be registered or qualified and the
jurisdictions in which



16



--------------------------------------------------------------------------------

 
such registration or qualification is desired. In no event shall a registration
of less than twenty-five percent (25) of the then remaining Warrant Shares be
effected pursuant to this subsection 5.2.
 
Upon such request, the Company shall promptly (a) take such steps as are
necessary or appropriate to prepare for a registration or qualification of
shares of Common Stock and (b) give written notice to the holders hereof and
holders of Issued Warrant Shares bearing the legend required by Section 5.8
hereof of a proposed registration or qualification by the Company under the
Securities Act and under the securities or blue sky laws of the requested
jurisdictions and shall, as expeditiously as possible, in good faith, use its
best efforts to effect any such registration or qualification of the aggregate
number of Warrant Shares designated in such request and the requests of any
other holders so notified, all to the extent requisite to permit the disposition
(in accordance with the intended methods thereof) by the prospective sellers of
Warrant Shares to be registered or qualified, with notification to or approval
of any governmental authority under any Federal or state law, or any listing
with any securities exchange, which may be required to permit the sale or
disposition of any Warrant Shares which the holders of such shares propose to
make, and the Company will keep effective and current such registration or
qualification for a period of six months or until all of such Warrant Shares
have been disposed of (if earlier).
 
If the managing underwriter, who shall be selected by the person originally
requesting such registration to manage the distribution of the Warrant Shares
being registered, advises the prospective sellers in writing that the aggregate
number of Warrant Shares and shares of Common Stock proposed to be sold in the
proposed distribution by other security holders (including the holders of the
Subdebt Warrant who may have exercised piggy-back registration rights pursuant
to the Subdebt Registration Rights Agreement) should be less than the number of
such shares requested to be registered by all prospective sellers, the number of
such shares and such other shares of Common Stock proposed to be sold by each
prospective seller shall be reduced, so that each prospective seller may sell
that proportion of such shares (including Warrant Shares) to be sold in the
proposed distribution which number of such shares proposed to be sold by such
prospective seller bears to the aggregate number of such shares proposed to be
sold by all prospective sellers. If such underwriter determines that the number
of Shares of Common Stock (including all Warrant Shares) proposed to be sold is
insufficient to proceed with such registration or qualification, the Company
shall immediately recapitalize its Common Stock to enable such registration and
qualification to be completed as such underwriter advises. Notwithstanding the
foregoing, the Company shall not have the right to include any shares of Common
Stock on its behalf in any such registration.
 
5.3    Incidental Registration and Qualification.    If the Company proposes to
register any of its securities under the Securities Act on its behalf or on
behalf of any of its security holders on any registration form (otherwise than
for the registration of securities to be offered and sold pursuant to (a) an
employee benefit plan, (b) a dividend or interest reinvestment plan, (c) other
similar plans or (d) reclassifications of securities, mergers, consolidations
and acquisitions of assets) permit­ting a secondary offering or distribution of
Issued Warrant Shares, the Company shall give to the holder hereof and the
holders of Issued Warrant Shares bearing the legend required by Section 5.8
hereof prompt written notice of such proposal which shall describe in detail the
proposed registration and distribution (including those jurisdictions where
registration or qualification under the securities or blue sky laws is intended)
and, upon the written request of



17



--------------------------------------------------------------------------------

 
the holder hereof or a holder of such Issued Warrant Shares furnished within 20
days after the date of any such notice, proceed to include in such registration
such Issued Warrant Shares (“Piggy-Back Shares”) as have been requested by any
such holder to be included in such registration. The holder hereof or any holder
of such Issued Warrant Shares shall in its request describe briefly the proposed
disposi­tion of such shares of Common Stock. The Company will in each instance
use its best efforts to cause all such Piggy-Back Shares to be registered under
the Securities Act and qualified under the securities or blue sky laws of any
jurisdiction requested by a prospective seller, all to the extent necessary to
permit the sale or other disposition thereof in the manner stated in such
re­quest) by a prospective seller of the securities so registered.
 
If the managing underwriter, who shall be selected by the Company, if such
distribution is a primary offering, or by the security holders, if such security
holders are exercising demand registration rights, to manage the distribution of
the shares of Common Stock being registered, advises the Company in writing
that, in its opinion, the inclusion of the Piggy-Back Shares with the securities
being registered by the Company and/or other prospective sellers (including the
holders of the Subdebt Warrant who may have exercised demand registration rights
pursuant to the Subdebt Registration Rights Agreement) would materially
adversely affect the distribution of all such securities, then (a) if such
distribution is a primary offering on behalf of the Company or if such
distribution is initiated pursuant to the exercise of demand registration rights
granted by the Company to the holders of the Subdebt Warrant pursuant to the
Subdebt Registration Rights Agreement, the Company and holders of the Subdebt
Warrant shall first be entitled to have all of the shares proposed to be sold by
them included in such distribution before any shares (including Piggy-Back
Shares) proposed to be sold by any other prospective sellers are included in
such distribution and any shares in excess of such numbers of shares proposed to
be sold by the Company which are permitted by such managing underwriter to be
included in such distribution shall be allocated among such other prospective
sellers in such proportion as the number of shares proposed to be sold by each
such prospective seller bears to the aggregate number of shares of Common Stock
proposed to be sold by all such other prospective sellers; and (b) if such
distribution is initiated pursuant to the exercise of demand registration rights
granted by the Company to any of its security holders other than the holders of
the Subdebt Warrant, the Company and each prospective seller may sell that
proportion of the shares of Common Stock to be sold in the proposed distribution
which the number of shares of Common Stock proposed to be sold by such
prospective seller bears to the aggregate number of shares of Common Stock
proposed to be sold by all prospective sellers (including the Company). In the
event that some or all of the Piggy-Back Shares proposed to be sold by
prospective sellers are not included in such distribution, the Company shall use
its best efforts to effect and maintain any such registration or qualification
under the Securities Act and the securities or blue sky laws of any jurisdiction
as may be necessary to permit such prospective seller to make its proposed
offering and sale following the end of a period not to exceed 90 days after the
effective date of such registration and shall pay all expenses related thereto
in accordance with Section 5.4.
 
The holder hereof and any holder of Issued Warrant Shares who has requested
shares of Common Stock to be included in a registration pursuant to this Section
5.3, by acceptance hereof or thereof, agrees to (a) the selection by the Company
or such other security holders of an underwriter to manage such registration and
(b) execute an underwriting agreement with such underwriter that is (i)
reasonably satisfactory to such holder and (ii) in customary form.



18



--------------------------------------------------------------------------------

 
Nothing in this Section 5.3 shall be deemed to require the Company to proceed
with any primary registration of its securities after giving the notice as
provided herein, provided however, that the Company shall pay all expenses
incurred pursuant to such notice (in accordance with Section 5.5.)
 
5.4    Registration and Qualification Procedures.    Whenever the Company is
required by the provisions of Section 5.2 or 5.3 to use its best efforts to
effect the registration of any of its securities under the Securities Act, the
Company will, as expeditiously as is possible:
 
(a) prepare and file with the Commission a registration statement with respect
to such securities in connection with which the Company will give the sellers,
their underwriters, if any, their respective counsel and accountants the
opportunity to participate in the preparation of such registration statement,
each prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, and will give each of them access to
its books and records and such opportunities to discuss the business of the
Company with its officers and the independent public accountants who have
certified its financial statements as shall be necessary, in the opinion of such
sellers’ and such underwriters’ respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act;
 
(b) prepare and file with the Commission such amend­ments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and the
prospectus current and to comply with the provisions of the Securities Act with
respect to the sale of all securities covered by such regis­tration statement
whenever the seller of such securities shall desire to sell the same; provided,
however, the Company shall have no obligation to file an amendment or supplement
at its own expense more than 9 months after the effective date of such
registration statement;
 
(c) furnish to each seller such numbers of copies of preliminary prospectuses
and prospectuses and each supplement or amendment thereto and any other
documents as each seller may reasonably request in order to facilitate the sale
or other dispo­sition of the securities owned by such seller in conformity with
(i) the requirements of the Securities Act and (ii) the seller’s proposed method
of distribution;
 
(d) register or qualify the securities covered by such registration statement
under the securities or blue sky laws of such jurisdictions within the United
States as each seller shall request, and do such other reasonable acts and
things as may be required of it to enable each seller to consummate the sale or
other disposition in such jurisdictions of the securities owned by such seller;
provided, however, that the Company shall not be required to (i) qualify as a
foreign corporation or consent to a general and unlimited service of process in
any such jurisdiction, or (ii) qualify as a dealer in securities;
 
(e) furnish, at the request of any seller on the date such securities are
delivered to the underwriters for sale pursuant to such registration or, if such
securities are not being sold through underwriters, on the date the registration
statement with respect to such securities becomes effective, (i) an opinion,
dated such date, of counsel representing the Company for the purposes of such
registration, addressed to the underwriters, if any, and to the seller making
such request, covering such legal matters with respect to the registration in
respect of which such opinion is being given as the seller of such securities
may reasonably request and are customarily



19



--------------------------------------------------------------------------------

 
included in such opinions and (ii) letters, dated, respectively, (1) the
effective date of the registration statement and (2) the date such securities
are delivered to the underwriters, if any, for sale pursuant to such
registration, from a firm of independent certified public accountants of
recognized national standing selected by the Company, addressed to the
underwriters, if any, and to the seller making such request, covering such
financial, statistical and accounting matters with respect to the registration
in respect of which such letters are being given as the seller of such
securities may reasonably request and are customarily included in such letters;
 
(f) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders as
soon as reasonably practicable, but not later than 16 months after the effective
date of the registration statement, an earnings statement covering a period of
at least 12 months beginning after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act;
 
(g) enter into and perform an underwriting agreement with the managing
underwriter, if any, selected as provided in Section 5.2 or 5.3, containing
customary and reasonable (i) terms of offer and sale of the securities, payment
provisions, underwriting discounts and commissions, and (ii) representations,
warranties, covenants, indemnities, terms and conditions; the sellers may, at
their option, require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters shall also be made to and for the benefit of such sellers and
that any or all of the condi­tions precedent to the obligations of such
underwriters under such underwriting agreement be conditions precedent to the
obligations of such sellers; such sellers shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
seller and such seller’s intended method of distribution and any other
representation required by law. The Company shall be entitled to receive
indemnities from lead institutions, underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above with respect to information
so furnished in writing by such Persons specifically for inclusion in any
prospectus or registration statement and to the extent customarily given their
role in such distribution;
 
(h) notify each seller at any time when a prospectus relating to the
registration is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, at the
request of any such seller promptly prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made; and
 
(i) keep each seller advised in writing as to the initiation and progress of any
registration under Section 5.2 or 5.3.



20



--------------------------------------------------------------------------------

 
5.5    Holdback Agreement.    The Company agrees not to ef­fect any public sale
or distribution of its equity securities or securities convertible into or
exchangeable or exercisable for any of such securities during the seven days
prior to or 45 days after (or such longer period as any underwriter may request)
any underwritten registration pursuant to Section 5.2 or 5.3 has become
effective, except as part of such underwritten registration and except pursuant
to registrations on Form S-8 or S-4 or any successor or similar forms thereto.
 
5.6    Allocation of Expenses.    If the Company is required by the provisions
of Section 5.2 or 5.3 to use its best efforts to effect the registration or
qualification under the Securities Act or any state securities or blue sky laws
of any of the Issued Warrant Shares, the Company shall pay all expenses (i) in
connection therewith, other than the fees and expenses referred to in clauses
(1), (2) and (3) of the proviso set forth below, if such registration is a
primary registration on behalf of the Company and Piggy-Back Shares are included
therein; and (ii) other than the fees and expenses set forth in clauses (1) and
(2) of the proviso set forth below, if such registration is the first required
registration pursuant to Section 5.2 hereof, including the expenses referred to
in such proviso, which expenses shall include, without limitation, (a) all
expenses incident to filing with the National Association of Securities Dealers,
Inc., (b) registration fees, (c) printing expenses, (d) accounting and legal
fees and expenses, (e) expenses of any special audits incident to or required by
any such registration or qualification, (f) premiums for insurance in such
amount, if any, deemed appropriate by the managing underwriter and (g) expenses
of complying with the securities or blue sky laws of any jurisdictions in
connection with registration or qualification; provided, however, that the
following fees and expenses shall be treated as set forth in clauses (i) and
(ii) above and (x) and (y) below: (1) any discounts or commissions to any
underwriter attributable to securities being sold by or on behalf of Persons
other than the Company; (2) any stock transfer taxes incurred in respect of the
Issued Warrant Shares sold by the sellers; (3) the legal fees of any holder of
this War­rant or shares issued or issuable hereunder; provided further, that (x)
in any required registration pursuant to Section 5.2 hereof other than the first
such registration, the expenses of the nature set forth in clauses (ii)(a)
through (g) above (including those set forth in clauses (1), (2) and (3) above)
other than those incremental expenses attributable to the inclusion of shares
other than Issued Warrant Shares in such registration, shall be borne pro rata
by the holders of Issued Warrant Shares whose Warrant Shares are included
therein in proportion to their respective numbers of Issued Warrant Shares
included therein; and (y) in any required registration pursuant to Section 5.3
hereof (other than as referred to in clause (i) above), the incremental expenses
of the nature set forth in clauses (ii)(a) through (g) above (including those
set forth in clauses (1), (2) and (3) above) attributable to the inclusion of
Piggy-Back Shares shall be borne pro rata by the holders of Issued Warrant
Shares whose Issued Warrant Shares are included therein in proportion to their
respective numbers of Issued Warrant Shares included therein.
 
5.7    Indemnification.    In connection with any registra­tion or qualification
of securities under Section 5.2 or 5.3, the Company agrees to indemnify the
holder hereof and the holders of any Issued Warrant Shares and each underwriter
thereof, including each person, if any, who controls the holder or such
stockholder or underwriter within the meaning of Section 15 of the Securities
Act, against all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation) caused by any untrue, or alleged untrue,
statement of a material fact contained in any registration statement,
preliminary prospectus, prospectus or notification or offering circular (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or caused by any omission, or alleged omission, to state



21



--------------------------------------------------------------------------------

 
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses are caused by any untrue statement or alleged
untrue statement or omission or alleged omission based upon information
furnished in writing to the Company by the holder or any such stockholder or
underwriter expressly for use therein; provided, however, that the Company shall
not be liable to any such person to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, preliminary prospectus, prospectus or notification or offering
circular, (as amended or supplemented) in reliance upon and in conformity with
written information furnished to the Company through an instrument duly executed
by such person, or a person duly acting on their behalf, specifically for use in
preparation thereof; provided further, however, that the foregoing indemnity
agreement is subject to the condition that, insofar as it related to any untrue
statement, allegedly untrue statement, omission or alleged omission made in any
preliminary prospectus but remedied in the final prospectus (filed pursuant to
Rule 424 of the Securities Act), such indemnity agreement shall not inure to the
benefit of any indemnified party from whom the person asserting any loss, claim,
damage, liability or expense purchased the shares which are the subject thereof,
if a copy of such final prospectus had been timely made available to such
indemnified party and such final prospectus was not delivered to such person
with or prior to the written confirmation of the sale of such shares to the
person. The Company, each officer, director and controlling person of the
Company, each underwriter or broker involved in an offering, and each other
seller of shares in such offering, shall be indemnified by the holder of this
Warrant and by the holders of any Issued Warrant Shares for all such losses,
claims, damages, liabilities and expenses (including the costs of reasonable
investigation) caused by any such untrue, or alleged untrue, statement or any
such omission or alleged omission, based upon information furnished in writing
to the Company by the holder hereof or any such stockholder expressly for use in
any registration statement, preliminary prospectus, prospectus or notification
or offering circular (as amended or supplemented).
 
Promptly upon receipt by a party indemnified under this Section 5.7 of notice of
the commencement of any action against such indemnified party in respect of
which indemnity or reimburse­ment may be sought against any indemnifying party
under this Sec­tion 5.7, such indemnified party shall notify the indemnifying
party in writing of the commencement of such action, but the failure so to
notify the indemnifying party shall not relieve it of any liability which it may
have to any indemnified party other­wise than under this Section 5.7 unless such
failure shall materi­ally adversely affect the defense of such action. In case
notice of commencement of any such action shall be given to the indemnifying
party as above provided, the indemnifying party shall be entitled to participate
in and, to the extent it may wish, jointly with any other indemnifying party
similarly notified, to assume the defense of such action at its own expense,
with counsel chosen by it and satisfactory to such indemnified party. The
indemnified party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be paid by the
indemnified party unless (a) the indemnifying party agrees to pay the same, (b)
the indemnify­ing party fails to assume the defense of such action with counsel
reasonably satisfactory to the indemnified party or (c) the named parties to any
such action (including any impleaded parties) have been advised by such counsel
that representation of such indemni­fied party and the indemnifying party by the
same counsel would be inappropriate under applicable standards of professional
conduct (in which case the indemnifying party shall not have the right to assume
the defense of such action on



22



--------------------------------------------------------------------------------

 
behalf of such indemnified party). No indemnifying party shall be liable for any
settlement entered into without its consent.
 
If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, expenses or actions in respect thereof referred to
herein, then each indemnifying party shall in lieu of indemnifying such
indemnified party as a result of such losses, claims, damages, liabilities,
expenses or actions contribute the amounts paid or payable by such indemnified
party as a result of such loss, claim, damage, or liability in such proportion
as is appropriate to reflect the relative fault of the Company, on the one hand,
and the sellers of such Common Stock, on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities, expenses or actions as well as any other relevant equitable
considerations, including the failure to give the notice required hereunder. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact relates to
informa­tion supplied by the Company, on the one hand, or the sellers of such
Common Stock, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to cor­rect or prevent such statement or
omission. The Company and the holder of Issued Warrant Shares agree that it
would not be just and equitable if contribution pursuant to this Section were
determined by pro rata allocation (even if all of the sellers of such Common
Stock were treated as one entity for such purpose) or by any other method of
allocation which did not take account of the equitable considerations referred
to above. The amount paid or payable by an indemnified party as a result of the
losses, claims, damages, liabilities or actions in respect thereof referred to
above shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigat­ing or defending any
such action or claim. Notwithstanding the contribution provisions of this
Section 5.7, in no event shall the amount contributed by any seller of Common
Stock exceed the ag­gregate gross offering proceeds received by such seller from
the sale of Common Stock to which such contribution claim relates. No person
guilty of fraudulent misrepresentations (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.
 
Each holder of this Warrant and each holder of Issued Warrant Shares bearing the
legend required by Section 5.8, by ac­ceptance hereof or thereof, as the case
may be, agrees to the indemnification and contribution provisions of this
Section 5.7.
 
5.8    Legend on Warrants and Certificates.    Each Warrant shall bear a legend
in substantially the following form:
 
“This Warrant and any shares of Common Stock issuable upon the exercise of this
Warrant have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any state, and neither this Warrant nor any such
shares may be transferred in the absence of such registration or any exemption
therefrom under such Act or such securities laws.”
 
Warrant Shares which are issued upon the exercise in whole or in part of this
Warrant or otherwise, or are thereafter transferred, in either case under such
circumstances that no registration under the Securities Act is required, shall
bear on the face thereof the following legend:



23



--------------------------------------------------------------------------------

 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any state and any
transfer thereof is subject to the conditions specified in the Warrant dated as
of February 28, 2002 originally issued by P. W. Eagle, Inc. (the “Company”) to
Corporate Property Associates 14 Incorporated to purchase shares of Common
Stock, $.01 par value, of the Company. A copy of the form of such Warrant is on
file with the Secretary of the Company at 222 South Ninth Street, Suite 2880,
Minneapolis, Minnesota 55402 and will be furnished without charge by the Company
to the holder of this certificate upon written request to the Secretary of the
Company at such address.”
 
5.9    Termination of Restrictions.    The restrictions imposed under this
ARTICLE V upon the transferability of this War­rant, or of Issued Warrant
Shares, shall cease when (a) a registration statement covering such Issuable
Warrant Shares or Issued Warrant Shares becomes effective under the Securities
Act and applicable state securities laws or (b) the Company receives an Opinion
of Counsel that such restrictions are no longer required in order to ensure
compliance with the Securities Act and applicable state securities laws. When
such restrictions terminate, the Company shall, or shall instruct its transfer
agent and registrar to, issue new certificates in the name of the holder not
bearing the legends required under Section 5.8.
 
5.10    Supplying Information.    The Company, the holder hereof and each holder
of Issued Warrant Shares shall cooperate with each other in supplying such
information as may be necessary for any of such parties to complete and file any
information reporting forms presently or hereafter required by the Commission or
any commissioner or other authority administering the blue sky or securities
laws of any jurisdiction where shares of Common Stock are proposed to be sold
pursuant to Section 5.2 or 5.3.
 
5.11    Liquidated Damages.    In the event the Company fails to comply with any
provision of Section 5.2, 5.3 or 5.4, upon written request of the holder of this
Warrant or any holder of Issued Warrant Shares entitled to the benefits of this
ARTICLE V, the Company shall promptly obtain an opinion of an independent
investment banking firm reasonably satisfactory to such holder estimat­ing the
net proceeds which such Person would have received (after deducting underwriting
commissions and discounts and any other expenses that would have been solely
attributable to the registra­tion or qualification of such shares of Common
Stock) upon the sale of shares of Common Stock proposed to be sold pursuant to
such registration or qualification. Such opinion of an independ­ent investment
banking firm shall be (a) delivered in writing to the Company, with a copy to
such person, within seven days after the date of the request of such person to
the Company and (b) conclusive and binding on the Company and such Person.
 
Within 30 days of receipt by the Company of such estimate, the Company shall pay
to such Person an amount equal to (a) such estimated net proceeds minus (b) in
the case of Warrants or portions thereof that have not been exercised, the
aggregate Exercise Price payable upon the exercise of such Warrants. Pay­ment of
such amount shall be made by a certified or official bank check payable to the
order of such person and drawn on a member of the New York Clearing House. Upon
payment to such Person of such liquidated damages, such Person shall assign to
the Company this Warrant and the Issued Warrant Shares proposed to be sold
pursuant to the registration or qualification in question without any
representation or warranty (other than



24



--------------------------------------------------------------------------------

 
that the holder has not taken any action which would impair its ownership of or
right to transfer to the Company the Warrant or such shares of Common Stock). If
less than all of the Issued Warrant Shares were proposed to be sold pursuant to
the registration or qualification in question, the Company shall cancel this
Warrant and issue in the name of, and deliver to, the holder, pursuant to
Section 2, a new Warrant for the shares of Issuable Warrant Shares not required
to be assigned to the Company pursuant to the provisions of the preceding
sentence. The Company agrees that the amount of actual damages that would be
sustained by the holder as a result of the failure of the Company to comply with
any provisions of Section 5.2, 5.3 or 5.4 is not capable of ascertainment on any
other basis.
 
ARTICLE VI
REPRESENTATIONS, WARRANTS AND COVENANTS OF THE COMPANY
 
The Company hereby represents, warrants and covenants to the Initial Holder and
each subsequent holder of this Warrant that as of the Closing Date:
 
6.1    Organization and Capitalization of the Company.    The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota. The authorized capital of the Company consists of
2,000,000 shares of series a preferred stock, 14,490,000 shares of undesignated
stock, 30,000,000 shares of Common Stock and 3,500,000 shares of class b common
stock. As of December 31, 2001, there were 7,029,250 shares of Common Stock of
the Company outstanding. No unissued shares of Common Stock are reserved for any
purpose other than for issuance upon the exercise of this Warrant or as set
forth in Schedule 6.1 attached hereto. Except as listed on Schedule 6.1, the
Company has not issued or agreed to issue any Stock Purchase Rights, other than
pursuant to this Warrant, or Convertible Securities, and there are no preemptive
rights in effect with respect to the issuance of any shares of Common Stock. All
the outstanding shares of the Company’s capital stock have been validly issued
without violation of any preemptive or similar rights and are fully paid and
nonassessable.
 
6.2    Authority.    The Company has full corporate power and authority to
execute and deliver this Warrant and to perform all of its obligations
hereunder, and the execution, delivery and performance hereof have been duly
authorized by all necessary corporate action on its part. This Warrant has been
duly executed on behalf of the Company and constitutes the legal, valid and
binding obligation of the Company enforceable in accordance with its terms.
 
6.3    No Legal Bar.    Neither the execution, delivery or performance of this
Warrant will (a) conflict with or result in a violation of the certificate of
incorporation or Bylaws of the Company, (b) conflict with or result in a
violation of any law, statute, regulation, order or decree applicable to the
Company or any Affiliate, (c) require any consent or authorization or filing
with, or other act by or in respect of, any governmental authority, or (d)
result in a breach of, constitute a default under or constitute an event
creating rights of acceleration, termination or cancellation under any mortgage,
lease, contract, franchise, instrument or other agreement to which the Company
is a party or by which it is bound, other than applicable restrictions contained
in any of such documents relating to indebtedness of the Company.



25



--------------------------------------------------------------------------------

 
ARTICLE VII
[INTENTIONALLY OMITTED]
 
ARTICLE VIII
[INTENTIONALLY OMITTED]
 
ARTICLE IX
FINANCIAL AND BUSINESS INFORMATION
 
9.1    Information.    The Company shall deliver to the holder hereof:
 
(a) as soon as practicable after the end of each of the first three quarterly
fiscal periods in each fiscal year of the Company, and in any event within 45
days thereafter, two copies of:
 
(i) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter; and
 
(ii) unaudited consolidated statements of income, retained earnings and changes
in financial position of the Company and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter;
 
setting forth in each case in comparative form the figures for the corresponding
dates and periods in the previous fiscal year. Such statements shall be (1)
prepared in accordance with generally accepted accounting principles
consistently applied, (2) in reasonable detail and (3) certified as complete and
correct by the chief financial or accounting officer of the Company;
 
(b) as soon as practicable after the end of each fiscal year of the Company
(commencing with the end of the 2001 fiscal year) and in any event within 90
days thereafter, two copies of:
 
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year; and
 
(ii) consolidated statements of income, retained earnings and changes in
financial position of the Company and its Subsidiaries for such year;
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and accompanied by a report thereon by a
firm of independent certified public accountants of recognized national standing
selected by the Company, which report shall state that (1) such financial
statements fairly present the financial position of the entities being reported
upon at the end of such year and the results of their operations and changes in
their financial position for such year in conformity with generally accepted
accounting principles consistently applied (except for changes in accounting
principles with which such accountants



26



--------------------------------------------------------------------------------

 
concur), and (2) its examination of such financial statements has been made in
accordance with generally accepted auditing standards and included such tests of
the accounting records and other auditing procedures as they considered
necessary in the circumstances; and
 
(c) promptly upon their becoming available, one copy of each report, notice or
proxy statement sent by the Company to its stockholders generally and of each
regular or periodic report or registration statement, prospectus or written
communication (other than transmittal letters) filed by the Company with the
Commission or any securities exchange on which shares of Common Stock are
listed.
 
ARTICLE X
VARIOUS COVENANTS OF THE COMPANY
 
10.1    No Impairment or Amendment.    The Company shall not by any action
including, without limitation, amending its certificate of incorporation, any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate to protect the
rights of the holder hereof against impairment. Without limiting the generality
of the foregoing, the Company will (a) take all such action as may be necessary
or appropriate in order that the Company may validly issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant and (b)
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant.
 
Upon the request of the holder hereof the Company will at any time during the
period this Warrant is outstanding acknowledge in writing, in form satisfactory
to such holder, the continued validity of this Warrant and the Company’s
obligations hereunder.
 
10.2    Reservation of Common Stock.    The Company will at all times reserve
and keep available, solely for issuance, sale and delivery upon the exercise of
this Warrant a number of shares of Common Stock equal to the number of shares of
Common Stock issuable upon the exercise of this Warrant. All such shares of
Common Stock shall be duly authorized and, when issued upon exercise of this
Warrant, shall be validly issued and fully paid and non-assessable with no
liability on the part of the holders thereof.
 
10.3    Listing on Securities Exchange.    If the Company shall list any shares
of Common Stock on any securities exchange it will, at its expense, list
thereon, maintain and increase when necessary such listing of, all Issued
Warrant Shares so long as any shares of Common Stock shall be so listed. The
Company will also so list on each securities exchange, and will maintain such
listing of, any other securities which the holder of this Warrant shall be
entitled to receive upon the exercise thereof if at the time any securities of
the same class shall be listed on such securities exchange by the Company.
 
10.4    Availability of Information.    The Company will cooperate with the
holder hereof and of Issued Warrant Shares in supplying such information as may
be necessary for such holder



27



--------------------------------------------------------------------------------

 
to complete and file any information reporting forms presently or hereafter
required by the Commission as a condition to the availability of an exemption
from the Securities Act for the sale of this Warrant or such Issued Warrant
Shares.
 
10.5    Indemnification.    If the Company fails to make when due any payments
provided for in this Warrant, the Company shall pay to the holder hereof (a)
interest at the Default Rate on any amounts due and owing to such holder and (b)
such further amounts as shall be sufficient to cover any costs and expenses
including, but not limited to, reasonable attorneys’ fees and expenses incurred
by such holder in collecting any amounts due hereunder.
 
10.6    Certain Expenses.    The Company agrees to pay or reimburse the Initial
Holder for all reasonable out-of-pocket expenses and costs (including reasonable
fees and expenses of its counsel) in connection with the negotiation,
preparation, execution and delivery of this Warrant.
 
10.7    Adjustments for Breaches of Representations.    In the event that actual
number of shares of Common Stock outstanding on a fully diluted basis as of the
Closing Date is different from the amount so stated in Section 6.1 and Schedule
6.1 attached hereto, the holder hereof may notify the Company of such
difference, and if the Company does not dispute the same, the Company shall
forthwith reissue this Warrant with appropriate adjustments in the initial
number of shares issuable upon the exercise hereof, determined by: multiplying
the number of Issuable Warrant Shares as initially determined on the Closing
Date by a fraction the numerator of which is the actual number of shares of
Common Stock outstanding on a fully diluted basis as of the Closing Date and the
denominator of which is the number of shares of Common Stock that the Company
represented was outstanding on a fully diluted basis as of the Closing Date.
 
If the Company shall dispute the holder’s determination of the actual number of
shares of Common Stock outstanding on a fully diluted basis as of the Closing
Date,
 
The Company and the holder shall each have the right to submit the dispute to
separate firms of independent accountants of recognized national standing for a
joint resolution of the objection of the holder hereof (which firm of
independent accountants may, in either case, be the firm of accountants
regularly retained by the Company or the holder). If such firms cannot jointly
resolve the objection, then, unless otherwise directed by agreement of the
Company and such holder, such firms shall in their sole discretion choose
another firm of independent certified public accountants of recognized national
standing not the regular auditor of such holder or the Company, which firm shall
resolve such objection. In either case, the determination so made shall be
conclusive and binding on the Company, the holder and all persons claiming under
or through either of them, and any adjustment to the Issuable Warrant Shares
resulting from such determination shall be made. The cost of any such
determination shall be borne by the Company if the final number of issuable
Warrant Shares, after adjustment, is closer to the number proposed by the holder
than to the number proposed by the Company, or by the holder, if the final
number of issuable Warrant Shares, after adjustment is closer to the number
proposed by the Company than to the number proposed by the holder.



28



--------------------------------------------------------------------------------

 
ARTICLE XI
MISCELLANEOUS
 
11.1    Nonwaiver.    No course of dealing or any delay or failure to exercise
any right, power or remedy hereunder on the part of the holder hereof shall
operate as a waiver of or otherwise prejudice such holder’s rights, powers or
remedies.
 
11.2    Holder Not a Stockholder.    Prior to the exercise of this Warrant as
hereinbefore provided, the holder hereof shall not be entitled to any of the
rights of a stockholder of the Company including, without limitation, the right
as a stockholder to (a) vote on or consent to any proposed action of the Company
or (b) receive (i) dividends or any other distributions made to stockholders,
(ii) notice of or attend any meetings of stockholders of the Company (except as
provided in ARTICLE IV) or (iii) notice of any other proceedings of the Company
(except as provided in Article IV).
 
11.3    Notices.    Any notice, demand or delivery to be made pursuant to the
provisions of this Warrant shall be sufficiently given or made if sent by first
class mail, postage prepaid, addressed to (a) the holder of this Warrant or
Issued Warrant Shares at its last known address appearing on the books of the
Company maintained for such purpose or (b) the Company at its principal office
at 222 South Ninth Street, Suite 2880, Minneapolis, Minnesota 55402, Attention:
President. The holder of this Warrant and the Company may each designate a
different address by notice to the other pursuant to this Section 11.3.
 
11.4    Like Tenor.    All Warrants shall at all times be identical, except as
to the Preamble.
 
11.5    Remedies.    The Company stipulates that the remedies at law of the
holder of this Warrant or of Issued Warrant Shares in the event of any default
or threatened default by the Company in the performance of or compliance with
any of the terms of this Warrant are not and will not be adequate and that, to
the fullest extent permitted by law, such terms may be specifically enforced by
a decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.
 
11.6    Successors and Assigns.    This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, the holder hereof and the holders of Issued Warrant Shares, to the
extent provided herein, and shall be enforceable by any such holder.
 
11.7    Modification and Severability.    If, in any action before any court or
agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not durable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Agreement, but this Agreement shall be construed as if such
unenforceable provision had never been contained herein.
 
11.8    Integration.    This Warrant replaces all prior agreements, supersedes
all prior negotiations and constitutes the entire agreement of the parties with
respect to the transactions contemplated herein.
 
11.9    Amendment.    This Warrant may not be modified or amended except by
written agreement of the Company and the holder hereof.



29



--------------------------------------------------------------------------------

 
11.10    Headings.    The headings of the Articles and Sections of this Warrant
are for the convenience of reference only and shall not, for any purpose, be
deemed a part of this Warrant.
 
11.11    Governing Law.    This Warrant shall be governed by the laws of the
State of New York.
 
11.12    Notice of Expiration.    The Company will give the holder of this
Warrant no less than six months nor more than nine months notice of the
expiration of the right to exercise this Warrant. The right to exercise this
Warrant shall expire at the termination of the Exercise Period, unless the
Company shall fail to give such notice as aforesaid, in which event the right to
exercise this Warrant shall not expire until 5 P.M., New York City time, on a
date six months after the date on which the Company shall give the holder hereof
notice of the expiration of the right to exercise this Warrant.
 
Dated as of February 28, 2002.
 
PW EAGLE, INC.,
a Minnesota corporation
By:
 
/s/ Dobson West

--------------------------------------------------------------------------------

Dobson West
Title:                                             
Chief Administrative Officer and Secretary

 
Attest:
/s/ William Spell

--------------------------------------------------------------------------------

William Spell, Chief Executive Officer



30



--------------------------------------------------------------------------------

 
NOTICE OF EXERCISE FORM
 
(To be executed only upon partial or full
exercise of the within Warrant)
 
The undersigned registered holder of the within Warrant irrevocably exercises
the within Warrant for and purchases              shares of Common Stock of P.W.
Eagle, Inc. and herewith makes payment therefor in the amount of $            ,
all at the price and on the terms and conditions specified in the within
Warrant, and requests that a certificate (or              certificates in
denominations of              shares) for the shares of Common Stock of P.W.
Eagle, Inc. hereby purchased be issued in the name of and delivered to (choose
one) (a) the undersigned or (b)                     , whose address is
                                                  and, if such shares of Common
Stock shall not include all the shares of Common Stock issuable as provided in
the within Warrant, that a new Warrant of like tenor for the number of shares of
Common Stock of                  not being purchased hereunder be issued in the
name of and delivered to (choose one) (a) the undersigned or (b)
                    , whose address is                                         
                        .
 
Dated:                     ,         
 

         
Signature Guaranteed:
     
By:
 

--------------------------------------------------------------------------------

(Signature of Registered Holder)
                 

 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

[Title:]
     

 
NOTICE: The signature to this Notice of Exercise must correspond with the name
as written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatever.
 
The signature to this Notice of Exercise must be guaranteed by a commercial bank
or trust company in the United States or a member firm of the New York Stock
Exchange.



31



--------------------------------------------------------------------------------

 
ASSIGNMENT FORM
 
(To be executed only upon the assignment
of the within Warrant)
 
FOR VALUE RECEIVED, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto             , whose address is
                                                      all of the rights of the
undersigned under the within Warrant, with respect to              shares of
Common Stock of P.W. Eagle, Inc. (the “Company”) and, if such shares of Common
Stock shall not include all the shares of Common Stock issuable as provided in
the within Warrant, that a new Warrant of like tenor for the number of shares of
Common Stock of                      not being transferred hereunder be issued
in the name of and delivered to the undersigned, and does hereby irrevocably
constitute and appoint                      Attorney to register such transfer
on the books of the Company maintained for the purpose, with full power of
substitution in the premises.
 
Dated:                     ,         
 

         
Signature Guaranteed:
     
By:
 

--------------------------------------------------------------------------------

(Signature of Registered Holder)
                 

 

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

[Title:]
     

 
NOTICE: The signature to this Assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatever.
 
The signature to this Assignment must be guaranteed by a commercial bank or
trust company in the United States or a member firm of the New York Stock
Exchange.



32



--------------------------------------------------------------------------------

 
SCHEDULE 6.1
 
OUTSTANDING SHARES, OPTIONS, AND WARRANTS
OF
PW EAGLE, INC.
 
Shares of Common Stock (outstanding as of 12/31/01)
  
7,029,250
    

--------------------------------------------------------------------------------

Options (outstanding as of 12/31/01)
    
1991 Stock Option Plan
  
75,000
1997 Stock Option Plan
  
1,049,625
    

--------------------------------------------------------------------------------

Total
  
1,124,625
    

--------------------------------------------------------------------------------

Warrants
    
Total
  
1,940,542
    

--------------------------------------------------------------------------------



33